UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2030



JUNE BRYANT—BUNCH,

                Plaintiff - Appellant,

          v.


THEODIS BECK, Secretary of Prison; J. BOYD BENNETT, Director of
Prison; ROBERT SMITH, Superintendent of Eastern Correctional
Institution; LARRY DIAL, Assistant Superintendent of Eastern
Correctional Institution; MICHAEL F. EASLEY, Governor and former
Attorney General; ROY COOPER, Attorney General of North
Carolina,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:02-cv-00034-BO)


Submitted:   April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


June Bryant—Bunch, Appellant Pro Se.  Joseph Finarelli, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            June Bryant-Bunch appeals the district court’s orders

denying relief on her civil complaint. We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.          See Bryant-Bunch v. Beck,

No. 2:02-cv-00034-BO (E.D.N.C. Feb. 5, 2003; filed Sept. 28, 2007

& entered Oct. 1, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.


                                                                    AFFIRMED




                                   - 2 -